

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.  THIS
WARRANT MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS SUCH SALE,
TRANSFER, PLEDGE OR HYPOTHECATION IS IN ACCORDANCE WITH SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS.


Warrant No. [__]


No. of Shares of Common Stock:  2,000,000


WARRANT


to Purchase Common Stock of


Sports Supplement Acquisition Group, Inc.
a Delaware corporation


THIS WARRANT IS TO CERTIFY THAT Proviant Technologies, Inc. ("Purchaser"), is
entitled to purchase from Sports Supplement Acquisition Group, Inc., a Delaware
corporation (the "Company"), 2,000,000 shares of Common Stock (or any whole
number portion thereof) at an exercise price of $0.75 per share, all on the
terms and conditions hereinafter provided.


Section 1.  Certain Definitions.  As used in this Warrant, unless the context
otherwise requires:


"Charter” shall mean the Certificate of Incorporation of the Company, as in
effect from time to time.


"Common Stock" shall mean the Company's authorized Common Stock, par value
$0.001 per share.


"Exercise Price" shall mean the exercise price per share of Common Stock set
forth above, as adjusted from time to time pursuant to Section 3 hereof.


"Securities Act" shall mean the Securities Act of 1933, as amended.


"Warrant" shall mean this Warrant and all additional or new warrants issued upon
division or combination of, or in substitution for, this Warrant.  All such
additional or new warrants shall at all times be identical as to terms and
conditions and date, except as to the number of shares of Common Stock for which
they may be exercised.

 
 

--------------------------------------------------------------------------------

 


“Warrantholder” shall mean the Purchaser, as the initial holder of this Warrant,
and its nominees, successors or assigns, including any subsequent holder of this
Warrant to whom it has been legally transferred.


"Warrant Stock" shall mean the shares of Common Stock purchasable by the holder
of this Warrant upon the exercise of such Warrant.


Section 2.  Exercise of Warrant.


(a)  At any time and from time to time after the dates on which this Warrant
shall vest but prior to five years from the execution date of this agreement,
(the “Expiration Date"), the Warrantholder may exercise this Warrant, in whole
or from time to time in part.  This Warrant shall vest ratably as to one third
of the total number of shares of Common Stock for which it shall be exercised on
each the first, second and third anniversary of the date hereof.


(b)(i)  The Warrantholder shall exercise this Warrant by means of delivering to
the Company at its office identified in Section 15 hereof (i) a written notice
of exercise, including the number of shares of Warrant Stock to be delivered
pursuant to such exercise, (ii) this Warrant and (iii) payment equal to the
Exercise Price in accordance with Section 2(b)(ii).  In the event that any
exercise shall not be for all shares of Warrant Stock purchasable hereunder, a
new Warrant registered in the name of the Warrantholder, of like tenor to this
Warrant and for the remaining shares of Warrant Stock purchasable hereunder,
shall be delivered to the Warrantholder within ten (10) days of any such
exercise.  Such notice of exercise shall be in the Subscription Form set out at
the end of this Warrant.


(ii) The Warrantholder may pay the Exercise Price to the Company either by cash,
certified check or wire transfer.


(c)  Upon exercise of this Warrant and delivery of the Subscription Form with
proper payment relating thereto, the Company shall cause to be executed and
delivered to the Warrantholder a certificate or certificates representing the
aggregate number of fully-paid and nonassessable shares of Common Stock issuable
upon such exercise.


(d)  The stock certificate or certificates for Warrant Stock to be delivered in
accordance with this Section 2 shall be in such denominations as may be
specified in said notice of exercise and shall be registered in the name of the
Warrantholder or such other name or names as shall be designated in said
notice.  Such certificate or certificates shall be deemed to have been issued
and the Warrantholder or any other person so designated to be named therein
shall be deemed to have become the holder of record of such shares, including to
the extent permitted by law the right to vote such shares or to consent or to
receive notice as stockholders, as of the time said notice is delivered to the
Company as aforesaid.


(e)  The Company shall pay all expenses payable in connection with the
preparation, issue and delivery of stock certificates under this Section 2,
including any transfer taxes resulting from the exercise of the Warrant and the
issuance of Warrant Stock hereunder.

 
 

--------------------------------------------------------------------------------

 


(f)  All shares of Common Stock issuable upon the exercise of this Warrant in
accordance with the terms hereof shall be validly issued, fully paid and
nonassessable, and free from all liens and other encumbrances thereon, other
than liens or other encumbrances created by the Warrantholder.


(g)  In no event shall any fractional share of Common Stock of the Company be
issued upon any exercise of this Warrant.  If, upon any exercise of this
Warrant, the Warrantholder would, except as provided in this paragraph, be
entitled to receive a fractional share of Common Stock, then the Company shall
deliver in cash to such holder an amount equal to such fractional interest.


Section 3.  Adjustment of Warrant Stock and Exercise Price.  The Exercise Price
and the number and kind of Warrant Stock purchasable upon the exercise of this
Warrant shall be subject to adjustment from time to time upon the happening of
certain events as hereinafter provided. The Exercise Price in effect at any time
and the number and kind of securities purchasable upon exercise of each Warrant
shall be subject to adjustment as follows:


(a)           In case of any consolidation or merger of the Company with another
corporation (other than a merger with another corporation in which the Company
is the surviving corporation and which does not result in any reclassification
or change — other than a change in par value, or from par value to no par value,
or from no par value to par value, or as a result of a subdivision or
combination — of outstanding Common Stock issuable upon such exercise), the
rights of the Holder of this Warrant shall be adjusted in the manner described
below:
 
(i)           In the event that the Company is the surviving corporation or is
merged into a wholly owned subsidiary for the purpose of incorporating the
Company in a different jurisdiction, this Warrant shall, without payment of
additional consideration therefor, be deemed modified so as to provide that the
Holder of this Warrant, upon the exercise thereof, shall procure, in lieu of
each share of Common Stock theretofore issuable upon such exercise, the kind and
amount of shares of stock, other securities, money and property receivable upon
such consolidation or merger by the holder of each share of Common Stock, had
exercise of this Warrant occurred immediately prior to such consolidation or
merger. This Warrant (as adjusted) shall be deemed to provide for further
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 3.  The provisions of this clause (i)
shall similarly apply to successive reclassifications, changes, consolidations
and mergers.
 
(ii)           In the event that the Company is not the surviving corporation
(except in the case of a merger of the Company into a wholly owned subsidiary
for the purpose of incorporating the Company in a different jurisdiction),
Holder shall be given at least fifteen (15) days prior written notice of such
transaction and shall be permitted to exercise this Warrant, to the extent it is
exercisable as of the date of such notice, during this fifteen (15) day
period.  Subject to the Company’s and its successor’s obligations under Section
5, upon expiration of such fifteen (15) day period, this Warrant and all of
Holder's rights hereunder shall terminate.

 
 

--------------------------------------------------------------------------------

 

(b)   If the Company, at any time while this Warrant, or any portion thereof,
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 3.
 
(c)           In case the Company shall (i) pay a dividend or make a
distribution on its shares of Common Stock in shares of Common Stock, (ii)
subdivide or classify its outstanding Common Stock into a greater number of
shares, or (iii) combine or reclassify its outstanding Common Stock into a
smaller number of shares, the Exercise Price in effect at the time of the record
date for such dividend or distribution or of the effective date of such
subdivision, combination or reclassification, shall be proportionally adjusted
so that the Holder of this Warrant exercised after such date shall be entitled
to receive the aggregate number and kind of shares that, if this Warrant had
been exercised by such Holder immediately prior to such date, such Holder would
have been entitled to receive upon such dividend, subdivision, combination or
reclassification.  For example, if the Company declares a 2 for 1 stock dividend
or stock split and the Exercise Price immediately prior to such event was $0.75
per share, the adjusted Exercise Price immediately after such event would be
$0.38 per share. Such adjustment shall be made successively whenever any event
listed above shall occur.  Whenever the Exercise Price payable upon exercise of
each Warrant is adjusted pursuant to this subsection (c), the number of shares
of Warrant Stock purchasable upon exercise of this Warrant shall simultaneously
be adjusted by multiplying the number of shares of Warrant Stock initially
issuable upon exercise of this Warrant by the Exercise Price in effect on the
date hereof and dividing the product so obtained by the Exercise Price, as
adjusted.
 
(d)           In the event that at any time, as a result of an adjustment made
pursuant to subsection (a), (b) or (c) above, the Holder of this Warrant
thereafter shall become entitled to receive any Warrant Stock of the Company,
other than Common Stock, thereafter the number of such other shares so
receivable upon exercise of this Warrant shall be subject to adjustment from
time to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Common Stock contained in subsections (a), (b) or
(c) above.
 
(e)           Irrespective of any adjustments in the Exercise Price or the
number or kind of Warrant Stock purchasable upon exercise of this Warrant,
Warrants theretofore or thereafter issued may continue to express the same price
and number and kind of shares as are stated in the similar Warrants initially
issuable pursuant to this Warrant.
 
(f)           Whenever the Exercise Price shall be adjusted as required by the
provisions of the foregoing Section 3, the Company shall forthwith file in the
custody of its Secretary or an Assistant Secretary at its principal office and
with its stock transfer agent, if any, an officer's certificate showing the
adjusted Exercise Price determined as herein provided, setting forth in
reasonable detail the facts requiring such adjustment, including a statement of
the number of additional shares of Common Stock, if any, and such other facts as
shall be necessary to show the reason for and the manner of computing such
adjustment.  Each such officer's certificate shall be made available at all
reasonable times for inspection by the holder and the Company shall, forthwith
after each such adjustment, mail a copy by certified mail of such certificate to
the Holder.

 
 

--------------------------------------------------------------------------------

 

(g)           All calculations under this Section 6 shall be made to the nearest
cent or to the nearest one one-hundredth (1/100th) of a share, as the case may
be.


Section 4.  Division and Combination.  This Warrant may be divided or combined
with other Warrants upon presentation at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Warrantholder or its agent or
attorney.  The Company shall pay all expenses in connection with the
preparation, issue and delivery of Warrants under this Section 4, including any
transfer taxes resulting from the division or combination hereunder.  The
Company agrees to maintain at its aforesaid office books for the registration of
the Warrants.


Section 5.  Reclassification, Etc.  In case of any reclassification or change of
the outstanding Common Stock of the Company (other than as a result of a
subdivision, combination or stock dividend), or in case of any consolidation of
the Company with, or merger of the Company into, or conveyance of all or
substantially all of the Company’s assets to, another corporation or other
business organization (other than a consolidation or merger in which the Company
is the continuing corporation and which does not result in a change-of-control
of the Company) at any time prior to the Expiration Date, then, as a condition
of such reclassification, reorganization, change, consolidation, merger or
conveyance, lawful provision shall be made, and duly executed documents
evidencing the same from the Company or its successor shall be delivered to the
Warrantholder, so that the Warrantholder shall have the right prior to the
Expiration Date to purchase, at a total price not to exceed that payable upon
the exercise of this Warrant, the kind and amount of shares of stock and other
securities and property receivable upon such reclassification, reorganization,
change, consolidation, merger or conveyance by a holder of the number of shares
of Common Stock of the Company which might have been purchased by the
Warrantholder immediately prior to such reclassification, reorganization,
change, consolidation, merger or conveyance.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the
Warrantholder to the end that the provisions hereof (including provisions for
the adjustment of the Exercise Price and of the number of shares purchasable
upon exercise of this Warrant) shall thereafter be applicable in relation to any
shares of stock and other securities and property thereafter deliverable upon
exercise hereof.


Section 6.  Reservation and Authorization of Capital Stock.  The Company shall
at all times reserve and keep available for issuance (i) such number of its
authorized but unissued shares of Common Stock as will be sufficient to permit
the exercise in full of all outstanding Warrants and (ii) such number of its
authorized but unissued shares of Common Stock as will be sufficient to permit
the conversion of all such Common Stock.


Section 7.  Stock and Warrant Books.  The Company will not at any time, except
upon dissolution, liquidation or winding up, close its stock books or Warrant
books so as to result in preventing or delaying the exercise of any Warrant.


Section 8.  Limitation of Liability.  No provisions hereof, in the absence of
affirmative action by the Warrantholder to purchase Warrant Stock hereunder,
shall give rise to any liability of the Warrantholder to pay the Exercise Price
or as a stockholder of the Company (whether such liability is asserted by the
Company or creditors of the Company).

 
 

--------------------------------------------------------------------------------

 


Section 9.  No Stockholder Rights.  Until the shares of Warrant Stock subject to
this Warrant are issued to Purchaser upon exercise of the Warrant, (i) Purchaser
shall have no right to vote the Warrant Stock in connection with any matters to
which holders of Common Stock are entitled to vote and shall have no other
rights as a stockholder of the Company with respect to the shares of Warrant
Stock, and (ii) Purchaser shall have no preemptive rights with respect to such
Warrant Stock.


Section 10.  Transfer.  This Warrant and the rights set forth herein, may not be
sold, gifted, assigned, pledged, hypothecated, encumbered or otherwise directly
or indirectly transferred, in whole or in part, except (i) together with the
transfer of all of the Common Stock which Warrantholder acquired by conversion
of the Notes issued to Warrantholder concurrently with issuance of this Warrant
to Warrantholder or (ii) with the prior written consent of the Company, not to
be unreasonably withheld; provided, however, that if the Warrantholder is a
partnership, the Warrantholder may, upon prior written notice to the Company,
transfer its entire interest in this Warrant to its partners provided that such
transfer complies with all applicable federal and state securities laws.  Any
attempted transfer in violation of this section shall be void and of no force or
effect.


Section 11.  Investment Representations; Restrictions on Transfer of
Warrant  Stock.  Unless a current registration statement under the Securities
Act shall be in effect with respect to the Warrant Stock to be issued upon
exercise of this Warrant, the Warrantholder, by accepting this Warrant,
covenants and agrees that, at the time of exercise hereof, and at the time of
any proposed transfer of Warrant Stock acquired upon exercise hereof, such
Warrantholder will deliver to the Company a written statement that the
securities acquired by the Warrantholder upon exercise hereof are for the
account of the Warrantholder or are being held by the Warrantholder as trustee,
investment manager, investment advisor or as any other fiduciary for the account
of the beneficial owner or owners for investment and are not acquired with a
view to, or for sale in connection with, any distribution thereof (or any
portion thereof) and with no present intention (at any such time) of offering
and distributing such securities (or any portion thereof).


Section 12.  Loss, Destruction of Warrant Certificates.  Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity satisfactory to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Warrant,
the Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Warrant, a new Warrant of like tenor and representing the right to
purchase the same aggregate number of shares of Common Stock.


Section 13.  Amendments.  The terms of this Warrant may be amended, and the
observance of any term herein may be waived, but only with the written consent
of the Company and the Warrantholder.

 
 

--------------------------------------------------------------------------------

 


Section 14.  Notices Generally.  Any notice, request, consent, other
communication or delivery pursuant to the provisions hereof shall be in writing
and shall be sent by one of the following means:  (i) by registered or certified
first class mail, postage prepaid, return receipt requested; (ii) by facsimile
transmission with confirmation of receipt; (iii) by overnight courier service;
or (iv) by personal delivery, and shall be properly addressed to the
Warrantholder at the last known address or facsimile number appearing on the
books of the Company, or, except as herein otherwise expressly provided, to the
Company at its principal executive office at [provide] or such other address or
facsimile number as shall have been furnished to the party giving or making such
notice, demand or delivery.


Section 15.  No Impairment.  The Company shall not by any action, including,
without limitation, amending its Certificate of Incorporation or through any
reorganization, conveyance of assets, consolidation, merger, dissolution, issue
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but shall at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such reasonable actions as may be necessary or appropriate to
protect the rights of the Warrantholder against impairment.


Section 16.  Successors and Assigns.  This Warrant shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns.


Section 17.  Governing Law.  In all respects, including all matters of
construction, validity and performance, this Warrant and the obligations arising
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware applicable to contracts made and performed in
such State, without regard to the conflict of law rules thereof.


*  *  *  *  *  *  *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
by its Chief Executive Officer.


Dated:  [date of reverse merger]



  SPORTS SUPPLEMENT ACQUISITION GROUP,   INC., a Delaware corporation        
By:
/s/ James Klein
 
Name:
James Klein
 
Title:
Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 


SUBSCRIPTION FORM


(to be executed only upon exercise of Warrant)


To:          Sports Supplement Acquisition Group, Inc.
        [provide]


The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. __), hereby irrevocably elects to purchase __________ shares of the Common
Stock covered by such Warrant and herewith makes payment of $__________,
representing the full purchase price for such shares at the price per share
provided for in such Warrant.


Dated:
   
Name:
         
Signature
         
Address:
       
 
   


 
 

--------------------------------------------------------------------------------

 